Title: To George Washington from Comte de Colbert de Maulevrier, January 1797
From: Maulevrier, Comte de Colbert de
To: Washington, George


                        
                            Sir
                                c. January 1797
                            
                        
                        
                        Will you be So good as to allow to a Soldier who fought in the last War for the
                            American cause, under the Admirals Terney, D’Estouches, Barras, & de Grass, to
                            recall himself to your Excellency to who he had the honnour to be introduced by the Marquis
                            de la fayette at the Camp before York-Town how far he was then to believe that by unforseen
                            Events he Should be drove out of his own Country When
                            they are happened he look’d towards the United States as towards
                                a Second home, being
                                in hope that the aide de Camp of the
                            Several Admirals the King of france had ordered to
                            lead his fleets to the Support of
                            America, Would find there Azylum & protection. he is
                            told that by Some politicals reasons he can not present his respects to
                            the President of the United States. he certainly Shall Submit himself to that Exception
                            Without anny Complaint, but he Can’t help to represent to your Excelency that as a member
                            of the Order of Malta whose flag & ports afford every day Shelter to the American  he expected that he could have had the honnour to be intoduced
                            here to the Chief of the Governement. it is as Knight of Malta &
                            one of the Cincinnati that the undersigned has the
                            honnour to Write to your Excelency When reading your Last Speech to Congress the Chevalier
                            de Colbert Saw that it mention’d the Establishment of a Navy, as a
                            necessary measure for the protection of the American flag. he thought
                            then with pleasure that if the Circumstances did not permit him to
                                return in France he could once more
                            offer his Services as a Navy officer to the United States, & he expected it
                                could be a ressource for him in the reduced Situation Where he is by
                            the french revolution, & by the refusal of paiement made by an
                            American Merchant here in Whose hands Mr Colbert since four years has Some
                            money. the Succours granted too to the Count de Grass’s Son had lead’d him
                            to hope that the first Cosin of the Count D’Estaing Could may be obtain
                            Some to Wich Could ennable him to Wait for the time he
                            Could get his money out of the hands who detain it.
                        Known but to few in this Country it is to your Excelency
                            that the Cher de Colbert should have
                            apply’d it he had had the honnour to See  but
                                if he is deprived of that favour
                            it remain nothing to do for him but to beg your Excelency to accept the vows he make for
                            your future happiness & the respectfull Sentiments with wich he Shall ever be of
                            your Excelency’s the Most humble & Obt Servant
                        
                            Le cher de Colbert
                            
                        
                    